Citation Nr: 9913145	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-34-647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation benefits for cardiovascular 
disease including status post coronary artery bypass surgery 
via the right femoral artery pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty March 1958 to September 
1961.

The issue on appeal stems from Department of Veterans Affairs 
(VA) Regional Office (RO) rating decisions.

A historical review of the record shows that in June 1997, 
the Board of Veterans' Appeals (Board) denied the issue of 
entitlement to service connection for cardiovascular disease 
including status post coronary artery bypass surgery as not 
well-grounded and remanded the issue of entitlement to 
compensation benefits for cardiovascular disease including 
status post coronary artery bypass surgery via the right 
femoral artery pursuant to 38 U.S.C.A. § 1151 for further 
development.  That development having been completed to the 
extent possible, the case is once more before the Board for 
appellate consideration.  


FINDING OF FACT

The medical evidence fails to objectively demonstrate that 
the veteran sustained additional disability resulting from a 
disease or aggravation of an existing disease suffered as a 
result of VA hospitalization, medical or surgical treatment 
of cardiovascular disease including status post coronary 
artery bypass surgery via the right femoral artery.


CONCLUSION OF LAW

The criteria for compensation for cardiovascular disease 
including status post coronary artery bypass surgery via the 
right femoral artery as the result of VA hospitalization or 
medical or surgical treatment have not been met.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998);  38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A historical review of the pertinent evidence of record shows 
that the veteran was hospitalized for unstable anginal from 
March 20, 1990 to March 22, 1990 at VA Medical Center (MC) at 
Loma Linda, California.  Hospital records show that his chief 
complaint was that his chest pain was increasing in severity 
and duration over the past two weeks.  He never sought 
medical attention until March 19, 1990 when he was seen at a 
VA clinic in Las Vegas.  He was placed on medication.  A 
transfer was not able to be arranged until the following day 
and he was flown to Ontario airport and taken by ambulance to 
the VAMC where he was admitted to the Ward.  The Ward Team 
evaluated him and it was felt he would benefit from coronary 
care unit (CCU).  He was admitted to the cardiac intensive 
care unit where he had no further incidences of chest pain.  

On March 22, 1990, the veteran underwent left heart 
catheterization, coronary arteriography and left 
ventriculography.  It was noted that the veteran was brought 
to the cardiac catheterization laboratory in the fasting 
state.  The right groin was prepped and draped in the usual 
sterile manner and was anesthetized with two percent 
Lidocaine.  The right femoral artery was cannulated using the 
Seldinger technique and an 8 French arterial sheath was 
inserted.  A 7 French number 4 left Judkins catheter was 
inserted and directed to the ascending aorta.  At the end of 
the procedure the catheters and sheath were withdrawn.  
Complications were noted as "none."  The findings revealed 
severe triple vessel coronary artery disease with unstable 
angina.  It was recommended that he undergo emergent coronary 
artery bypass grafting with an internal mammary graft to the 
left anterior descending artery, and vein grafts to the first 
and second obtuse marginal arteries and the posterior 
descending.  It was noted that arrangements were made for the 
veteran to undergo surgery at a separate VAMC.

Hospital records on file from VAMC, San Diego, California 
show hospitalization from March 23, 1990 to April 4, 1990 for 
unstable angina and coronary artery disease.  It was noted 
that the veteran was transferred from Loma Linda VAMC with a 
two year history of exertional chest pain with increased 
angina over the past two weeks.  On March 23, 1990 he 
underwent coronary artery bypass graft times 5.  Grafting was 
from the internal mammary to the left anterior descending 
(LAD) saphenous vein the first obtuse marginal (OM1) branch 
and diagonal saphenous vein to the second obtuse marginal 
(OM2) branch and saphenous vein to the posterior descending 
coronary artery (PDA).  Postoperatively, he did well and was 
transferred to the intensive care unit (ICU) on the third 
postoperative day.  


On the third postoperative day the veteran developed two to 
three millimeters (mm) of ST segmental elevation in V1-V4.  
It was noted that "CPK's" were not remarkable for 
myocardial infarction.  He remained hemodynamically stable, 
but was in and out of a junctional rhythm alternating with 
sinus.  He was transferred to the floor with stable rhythm.  
An echocardiogram on the third postoperative day revealed 
good cardiac function.  A pre-discharge electrocardiogram 
(EKG) two days prior to discharge showed he was in sinus 
rhythm.  At hospital discharge follow-up was to be at Loma 
Linda VAMC as arranged by the veteran.  He was not to do any 
heavy lifting for six weeks.  

On May 23, 1990, the veteran underwent left heart 
catheterization, coronary angiography and visualization of 
saphenous vein bypass grafts.  It was noted as medical 
history that the veteran had recurrent Class II-III exertion 
angina pectoris after coronary bypass grafting on March 23, 
1990.  He underwent urgent coronary artery bypass grafting 
with a left internal mammary artery graft to his left 
descending, first diagonal, and first obtuse marginal 
arteries.  Since returning home he had had recurrent angina 
on minimal exertion, promptly relieved by rest or one 
sublingual nitroglycerin.  He denied rest angina.  He 
described his chest discomfort as an "external related upper 
sternal left arm aching pressure" sensation upon walking 
less than one block, sometimes associated with shortness of 
breath.  



The veteran had no history of orthopnea, paroxysmal nocturnal 
dyspnea, hypertension, diabetes mellitus or family history of 
early coronary artery disease.  It was indicated that a 
treadmill exercise stress test on May 17 at the Las Vegas VA 
Outpatient Clinic revealed a baseline abnormal 
electrocardiogram with incomplete left bundle branch block.  
ST segment depression increased to 4mm in the lateral 
precordial leads.  He experienced typical angina pectoris.  
The test was stopped at four minutes and forty-one seconds of 
a modified Bruce protocol.  

The veteran was brought to the cardiac catheterization 
laboratory in the fasting state.  The right groin was prepped 
and draped in the usual sterile manner and was anesthetized 
with two percent Lidocaine.  The right femoral artery was 
cannulated using the Seldinger technique and an 8 French 
arterial sheath was inserted.  A 7 French right venous bypass 
catheter was inserted and directed to the ascending aorta 
where the pressures were obtained.  The catheter was directed 
to the venous bypass markers on the ascending aorta.  At the 
end of the procedure the catheters and sheath were withdrawn.  
Complications were noted as "none."  Final diagnosis was 
coronary artery disease involving; occluded left anterior 
descending artery; occluded circumflex artery and occluded 
right coronary artery.   

The veteran was hospitalized from June 24, to June 30, 1990 
at VAMC San Diego, California for re-stenosis of the obtuse 
marginal-two with elective percutaneous transluminal 
angioplasty.  While hospitalized he was taken to the 
catheterization laboratory on June 26, and underwent 
percutaneous transluminal coronary angioplasty (PTCA) of the 
obtuse marginal-two with a 20-30 percent residual stenosis 
and no evidence of dissection.  He was noted to have 
significant myocardium risk secondary to LAD occlusion and 
would probably need PTCA of that lesion as well.  The plan 
was to discharge him home and then electively readmit him for 
follow-up PTCA of the LAD coronary artery.  His condition at 
hospital discharge was stable.  



The veteran was hospitalized from July 13, to July 18, 1990 
at VAMC San Diego, California for coronary artery disease.  
He was admitted for a second PTCA of his left internal 
mammary artery graft which led to his LAD.  However, at the 
time of admission an exercise tolerance test (ETT) thallium 
was obtained and failed to demonstrate any evidence of 
reversible ischemia.  As the veteran was noted to have 
clinically stated that he felt at least 75 percent improved 
since his recent PTCA, the decision was made by the 
Interventional Cardiology Service to cancel his planned PTCA 
until he became clinically symptomatic or developed objective 
evidence of ischemia.  Follow-up was to be arranged with the 
veteran's private cardiologist.  He was discharged home in a 
stable condition.  An attending note dated July 18, 1990 from 
the Interventional Cardiology Service indicated that the 
veteran noted that he preferred to go home and continue his 
usual activity unless further symptoms developed.  It was 
noted that the service would maintain phone contact with the 
veteran for monitoring of his symptoms.

A review of the veteran's case by the Associate Director of 
the VA Cardiac Catheterization Laboratory in June 1991 noted 
in summary that the veteran was an individual with coronary 
atherosclerosis that presented with accelerating angina and 
underwent coronary artery bypass graft (CABG) for three 
vessel coronary artery disease (CAD) with compromised left 
ventricular (LV) function.  This initial management strategy 
was clearly indicated, offering a chance for both diminution 
of angina and increased survival.  He subsequently 
experienced the return of angina due to early partial closure 
of one of his three vein grafts.  

It was noted that early vein graft closure was not a common 
occurrence after this surgery but certainly was a well-
recognized event, occurring in up to 10 percent of cases.  It 
was noted that this graft was successfully salvaged by an 
uncomplicated PTCA, and the veteran apparently was able to 
perform his activities of daily living without limiting 
angina.  He did not reach a workload on ETT in July 1990 but 
there was no evidence of ischemia despite the emergence of 
chest pain.  

The examiner noted that he saw no documentation of the 
veteran's current status but if his condition remained stable 
then there was some likelihood that his PTCA site had not 
undergone significant restenosis, since such should be 
present within six months of the procedure.  He noted that 
the veteran's CAD was an illness that could only be palliated 
but not cured by current methods.  The veteran's CABG surgery 
was followed by complication that was effectively corrected 
by PTCA.  The anginal symptoms which were present prior to 
CABG and subsequent to PTCA currently appeared to have 
markedly reduced.  It was noted that the veteran may well 
continue to require medication to control his symptoms and 
may need repeat PTCA and/or CABG in the future.  It was 
medically determined that his care as outlined appeared to 
have been appropriate and effective.

In undated private medical statements from L. J. S., M.D., a 
specialist in adult cardiology, noted while the veteran 
complained of chest pain, his stress test and cardiac 
angiogram did not demonstrate any difficulty.  He noted 
urging the veteran to increase his activity and aggressively 
address stress/anxiety management program.  

A report of a psychological evaluation in January 1992 
suggested that there was evidence of psychological overlay 
affecting the veteran's physical condition.  It was noted 
that to some extent the veteran's chest pains may be 
attributable to psychosomatic conditions.  It was suggested 
that he continue with pain management counseling and 
psychological counseling for pain.  Also noted were major 
depression and borderline personality disorder.  

At a hearing before a hearing officer at the RO in January 
1992, the veteran's testimony overwhelmingly dealt with the 
issue of entitlement to compensation benefits for 
cardiovascular disease including status post coronary artery 
bypass surgery pursuant to 38 U.S.C.A. § 1151.  A copy of the 
hearing transcript is on file.  
He claimed that he developed disabilities as a result of 
cardiac procedures including bypass surgery at the two VA 
Medical Centers of record.  He noted that his residual 
disabilities included pain in the right groin from the past 
angiogram, angina, upper back pain, anguish, and nightmares.  


The veteran testified that his residual disabilities were 
both mental and physical.  He noted that he had stress and 
anxiety from dealing with VA and with all the other 
bureaucratic problems that he has had.  He noted that 
following being sent home from the VAMC in July 1990 he had 
no follow-up from VA until June 1991 when a cardiologist was 
finally assigned to monitor his condition.  He noted that 
because of the scheduling problems he suffered mental anguish 
and was also not feeling physically well.  He noted 
researching civil malpractice law and supporting civil cases 
which he felt supported his present claim.  

In June 1997, the Board remanded the issue of entitlement to 
compensation benefits for cardiovascular disease including 
status post coronary artery bypass surgery via the right 
femoral artery pursuant to 38 U.S.C.A. § 1151 to the RO for 
further development.  The Board requested the veteran to be 
afforded an examination by a cardiovascular specialist in 
order to determine the current extent and degree of severity 
of his status post coronary artery bypass surgery.  The 
claims file was to be made available to and reviewed by the 
cardiovascular specialist prior to conduction and completion 
of the examination.  Any further indicated special studies 
were to be undertaken.  The examiner was requested to conduct 
any additional development necessary to answer these 
questions, including physical evaluation or additional 
diagnostic testing.  The examiner was informed that fault or 
negligence are no longer factors to be considered in 38 
U.S.C.A. § 1151 claims. 

Following a review of the record and examination findings, it 
was requested that the examiner render an opinion(s) 
concerning the following: (a) What is the degree of medical 
probability that the veteran developed any identifiable 
additional cardiovascular related disability(ies) or 
aggravated any presurgical disabilities due to VA treatment 
including surgery undertaken in March 1990 and if so, what is 
the correct diagnostic classification of the additional 
disability(ies) or nature of aggravation of presurgical 
cardiovascular disability(ies)? 




(b) If the answer to the above was affirmative, the examiner 
was requested to provide a comment as to which specific 
components of the additional disability(ies) or aggravation 
of presurgical disability(ies) were due to VA treatment as 
opposed to other causes, including the "baseline" level of 
disability before VA treatment and any disability due to the 
natural progress of the disease or injury, or disability 
which is merely coincidental.  Any opinion(s) provided was to 
be accompanied by a complete rationale.

In response to the Board's above cited request for a special 
cardiovascular examination, a report of an authorized VA 
examination by a specialist in cardiology dated in September 
1997 was added to the record with addendum.  The examiner 
noted reviewing the veteran's claims file in detail.  It was 
noted that the veteran complained of dizziness and feeling 
sometimes that he was going to pass out.  It was noted that 
the veteran had a myocardial infarction in 1990 and had 
undergone a coronary bypass graft surgery.  In the same area, 
he had two restenosed vessels, one of which underwent PTCA.  

It was noted that the veteran did not have rehabilitation 
following the procedure.  He continued to take medicine for 
hypertension.  He denied having any chest pain.  He noted 
having dizzy spells when he first stands which the examiner 
indicated sounded somewhat orthostatic.  Other past history 
included hearing loss in 1991 with continued problems in the 
right ear.  The examiner noted that the dizzy spells may be 
vertigo.  

Following a comprehensive examination the examiner's 
impression was that the veteran is stable post coronary 
bypass surgery, but he may be slightly overmedicated.  His 
blood pressure was described as normal.  Pulse was low.  It 
was noted that it would be reasonable if the veteran were not 
having any angina, to taper him off and stop the medication.  
It was noted that his symptoms may get better at that point.  



In an addendum to the September 1997 report noted above, the 
examiner noted that in reference to the medical probability 
that the veteran developed additional cardiovascular related 
problems secondary to VA treatment, he would have to say that 
there was no real major medical problems other than the 
probability that the medication he was on; namely, Metoprolol 
25 milligrams(mg) twice daily and Isosorbide 20 mg twice 
daily, was probably slight overmedication for his condition.   
The examiner recommended that he be tapered off the 
medication if he is no longer having angina following his 
coronary bypass.  The examiner opined that he did not feel 
that VA treatment led to any further disability.  

On a report of a private stress test in March 1998. the final 
impression was nondiagnostic EKG criteria for ischemia due to 
abnormal baseline tracing and positive radionuclide imaging 
criteria for nonreversible ischemia in the inferior segment.  
No further evidence of reversible ischemia was identified.

A private cardiac catheterization report in August 1998 
revealed mildly enlarged left ventricular with evidence of 
mild to moderate diminution; moderate systolic noncompliance 
of the left ventricle; severe triple vessel native coronary 
artery disease with total obstruction of the main coronary 
artery and proximal right coronary artery; patent graft to 
the diagonal branches; patent graft to the circumflex 
coronary artery; patent left internal mammary artery and 
total obstruction of the graft to the right coronary artery 
with evidence of a clot and possible recent total occlusion.


Criteria

Pursuant to 38 U.S.C.A. § 1151 (West 1991), VA is required to 
pay disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances: 

Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation awarded under any of the laws 
administered by the VA, or as the result of having submitted 
to an examination under any such law, and not the result of 
the veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. § 
3.358(c)(3), requiring VA fault or accident prior to recovery 
under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 
584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 F.3d. 1456 
(Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 (1994  In 
December 1994, the United States Supreme Court held that VA 
is not authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision.  Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the "fault" requirement which was struck down by the 
Supreme Court. 38 C.F.R. § 3.358(c)(1) provided that "[i]t 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  


Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997. All 
claims for benefits under 38 U.S.C.A. § 1151, which govern 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

At the outset, it is important to note that the first 
responsibility of the veteran is to establish a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As there is medical evidence showing that 
following CABG surgery in March 1990 at a VAMC, the veteran 
subsequently developed the return of angina and an uncommon 
early partial closure of one of his three main grafts, the 
Board finds that the veteran has presented a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  

In view of the veteran's having satisfied the initial burden, 
the Department has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.103(a).  In view of the June 1997 
remand of the case to the RO for further development, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Importantly, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 and cases cited therein.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The evidence of record demonstrates that the veteran 
presented himself to the VA for treatment of coronary 
atherosclerosis with accelerating angina and underwent 
emergent CABG for three vessel CAD with compromised LV 
function.  It was medically determined that this initial 
management strategy was clearly indicated, offering a chance 
for both diminution of angina and increased survival.  He 
subsequently experienced the return of angina due to early 
partial closure of one of his three vein grafts.  

While it was noted that the early vein graft closure was not 
a common occurrence after this surgery, it was also pointed 
out medically that such an occurrence was certainly a well-
recognized event, occurring in up to 10 percent of cases.  
Significantly, the record shows that this graft was 
successfully salvaged by an uncomplicated PTCA, and the 
veteran was able to perform his activities of daily living 
without limiting angina.  While the veteran had no regular 
follow-up treatment by a VA cardiologist, it was noted that 
the evidence suggested that he essentially remained stable 
following release from hospitalization in July 1990 where he 
noted that he felt greatly improved (75 percent) in his 
symptoms since an earlier PTCA.  

The medical evidence shows that the veteran's CAD is an 
illness that can only be palliated but not cured by current 
methods.  It was medically determined that the veteran's CABG 
surgery was followed by complication that was effectively 
corrected by PTCA.  It was noted that the veteran may well 
continue to require medication to control his symptoms and 
may need repeat PTCA and/or CABG in the future.  



It was medically determined that his care as outlined 
appeared to have been appropriate and effective.  All 
surgical and invasive diagnostic procedures were noted to 
have been performed without complications.  The record fails 
to show that the treatment administered through the VA was 
not authorized by the veteran.

Significantly, the Board notes that the record contains 
private medical statements from a specialist in adult 
cardiology pointing to the fact that while the veteran 
complained of chest pain, his stress test and cardiac 
angiogram did not demonstrate any difficulty.  The veteran 
was urged to increase his activity and aggressively address 
stress/anxiety management program.

Moreover, in a recent special report of an authorized VA 
examination in September 1997, the examiner noted that 
following a review of the claims file and findings on a 
comprehensive examination, there was no evidence of 
additional cardiovascular or real major medical problems 
secondary to VA treatment.  He opined that he did not feel 
that VA treatment led to any further disability.  

A psychology evaluation of record suggests evidence of 
psychological overlay affecting the veteran's physical 
condition, but without a showing of a causal relationship 
between any psychiatric disability shown on psychological 
testing and the VA hospitalization or treatment.  

While the veteran expressed argument pertaining to support of 
a civil action at his hearing at the RO, the Board is limited 
to reviewing his present claim under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  Moreover, the Board has also considered the 
veteran's argument with respect to the residuals of VA 
treatment; however, in view of the lack of any supporting 
competent medical evidence, as he is a lay person, such 
testimony and opinion cannot be competent evidence in this 
matter of medical diagnosis or causality.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board concludes that the greater weight of 
the evidence of record supports the conclusion that the 
veteran's CAD is an illness that can only be palliated but 
not cured by current methods.  The Board further concludes 
that the greater weight of the evidence of record supports 
the conclusion that VA treatment did not lead to any further 
disability of an already long-standing, pre-existing coronary 
artery disease process.  Thus, the preponderance of the 
evidence of record is against the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to compensation benefits for cardiovascular 
disease including status post coronary artery bypass surgery 
via the right femoral artery pursuant to 
38 U.S.C.A. § 1151 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

